EXHIBIT 10.15 MERCANTILE BANK OF MICHIGAN AMENDED AND RESTATED DEFERRED COMPENSATION PLAN THIS AMENDED AND RESTATED DEFERRED COMPENSATION PLAN (the " Plan ") is adopted this 13th day of November, 2014, by MERCANTILE BANK OF MICHIGAN (the " Company "), a state-chartered commercial bank located in Grand Rapids, Michigan, and is effective on January 1, 2015. This Plan consolidates, amends and restates (a) each of the existing Executive Deferred Compensation Agreements between the Company and the Executive named therein listed on Schedule 1 attached hereto (individually, an " Executive Agreement " and collectively, the " Executive Agreements ") and (b) the Mercantile Bank of Michigan Amended and Restated Deferred Compensation Plan for Members of the Board of Directors, as most recently amended and restated as of June 29, 2006, and as amended by a First Amendment dated as of October 25, 2007 and a Second Amendment dated as of October 23, 2008 (the " Director Plan "). The purpose of this Plan is to provide specified benefits to executives and directors of the Company, each of whom is a member of a select group of management or highly compensated employee who contributes materially to the continued growth, development and future business success of the Company. This Plan shall be unfunded for tax purposes and for purposes of Title I of the Employee Retirement Income Security Act ("
